CORN, Vice Chief Justice.
This is an attempted appeal by petition in error, with case-made attached, from a judgment of the District Court of Tulsa County, Oklahoma, in an action for damages by reason of personal injuries suffered in an accident. Judgment was rendered by the court on the 26th day of April, 1957. The motion for new trial, timely filed, was overruled May 27, 1957. Notice of appeal to this court was given. The case-made was settled and signed by the trial judge on September 4, 1957 and was filed in the District Court of Tulsa County, on the same date. The petition in error, with case-made attached, was not filed in this Court until the 30th day of September, 1957, which was more than twenty days from the date the case-made was settled and signed.
Our statute requires that all proceedings by case-made be commenced within twenty days from the date the case-made is settled. 12 O.S.1957, Supp. Sec. 972. It is apparent that this court is without jurisdiction to review the appeal.
Appeal dismissed.
HALLEY, JOHNSON, WILLIAMS, BLACKBIRD and JACKSON, JJ., concur.